Citation Nr: 1430877	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-49 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to July 23, 2013, and to a rating in excess of 20 percent from July 23, 2013 forward, for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and H.H.




ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating.  In a December 2013 rating decision, the RO assigned a higher 20 percent rating for bilateral hearing loss, but only as of July 23, 2013.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In April 2013, the Board remanded the claims for further development, in particular for new VA examinations.


FINDINGS OF FACT

1. VA audiometric test results from November 2009 show that the Veteran had Level IV hearing in his right ear and Level V hearing in his left ear.



2. VA audiometric test results from July 2013 show that the Veteran had Level V hearing in his right ear and Level VI in his left ear.

3. The Veteran's service-connected disabilities are as follows: bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and depressive disorder associated with bilateral tinnitus, rated as 10 percent disabling.  A combined rating of 40 percent is now in effect for the service-connected disabilities.

4. The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for bilateral hearing loss have not been met, prior to July 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2013).

2. The criteria for a rating higher than 20 percent for bilateral hearing loss have not been met, from July 23, 2013 forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2013).

3. The criteria for a total disability rating based on unemployability due to service-connected disabilities have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

With regard to the claim of entitlement to a higher rating for bilateral hearing loss, the VCAA notice requirement is inapplicable, given that the Veteran appeals from the assigned disability rating following a grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, all measures have been undertaken to assist with development of this claim, including comprehensive VA examinations and obtaining VA treatment records.  During the October 2011 videoconference hearing, the Veteran received proper assistance in developing this claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As for the claim for a TDIU, as that was raised by the record from the hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish entitlement.  However, the claim was thereafter remanded to obtain potentially relevant evidence, i.e., VA records and examination, and the Veteran was sent a letter in May 2013 regarding information and evidence needed to substantiate and complete this claim for a TDIU pursuant to the VCAA.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the October 2011 hearing.  Also, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO or Board hearing under section 3.103(c)(2).  See id. at 497-98. 

II. Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - also known as "staged ratings."  See id. at 126.

In the rating decision on appeal, a 10 percent evaluation for bilateral hearing loss has been in effect since the date of receipt of the Veteran's claim for service connection on August 27, 2009, and a 20 percent rating as of July 23, 2013.  The disability is rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85(c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA examination for his hearing in November 2009.  Audiometric testing results were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
35
45
55
70
70
LEFT
35
50
60
75
75

Puretone average for the right ear was 60 and for the left ear was 65.  Speech recognition ability was measured at 76 percent in the right ear and 70 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.

In July 2013, the Veteran had another VA examination for his bilateral hearing loss.  His audiometric testing results were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
35
45
55
65
80
LEFT
40
50
60
70
90

Puretone average for the right ear was 61 and for the left ear was 68.  Speech recognition ability was measured at 72 percent in the right ear and 68 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of Level V in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating.

On review of both audiograms, the Board notes that as the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) was not 55 decibels or more; nor was the puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86, for cases of exceptional patterns of hearing loss, is not warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the November 2009 VA examination report has a section in which the examiner reported that the Veteran's bilateral hearing loss did not affect his usual occupation as he was retired, but that it did result in decreased ability to hear or understand the television, conversations, and the telephone.  The July 2013 examiner noted that the Veteran's bilateral hearing loss did not impact ordinary conditions of daily life, including ability to work.  Therefore, the Board finds that the VA examination reports are in substantial compliance with the guidelines of Martinak.

In sum, prior to July 23, 2013, the Veteran's right ear hearing loss was not shown to be worse than Level IV and his left ear hearing loss was not shown to have been worse than Level V.  These results fall within the scheduler criteria for a 10 percent rating.  As of July 23, 2013, his right ear hearing loss was not shown to be worse than Level V and his left ear hearing loss was not shown to have been worse than Level VI.  These results fall within the scheduler criteria for a 20 percent rating.

The criteria for higher scheduler ratings during either of the periods on appeal have not been met.  38 C.F.R. § 4.85 (2013).  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial rating in excess of 10 percent prior to July 23, 2013, and a rating in excess of 20 percent from July 23, 2013 forward, for bilateral hearing loss. 38 C.F.R. §§ 4.3, 4.7 (2013).

III. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  Specifically, the Veteran's hearing loss disability is manifested by decreased ability to hear or understand the television, conversations, and the telephone.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not based on symptoms or functional impairment but rather on the numeric results of objective audiological testing, they are necessarily designed with a view toward compensating the former.  Specifically, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment, which are expected concomitants of hearing loss, cannot be a basis in and of itself for extraschedular referral.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, the VA examiners did not indicate that the Veteran's hearing loss disability was unusual or exceptional.

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.  Therefore referral for extraschedular consideration is not warranted.  See id.


IV. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)

The Veteran's service-connected disabilities are as follows: bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and depressive disorder associated with bilateral tinnitus, rated as 10 percent disabling.  A combined rating of 40 percent is now in effect for the service-connected disabilities.  Therefore, the Veteran does not meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more.  In addition, he does not have one disability rated as 40 percent disabling, nor does he have a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  As such, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a) , 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in May 2013, the Veteran stated that he had completed four years of high school.  He noted that he had last worked full-time in approximately 2001.  According to the Veteran, from 1980 to 2001, he worked with two different drilling companies.  He noted he tried to find other employment in drilling in 2006 and 2008.

A review of the evidence of record is negative for any persuasive evidence showing that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment consistent with his background.

Social Security Administration records from March 2002 show the Veteran was granted Social Security Disability for chronic obstructive pulmonary disorder (COPD) and a back disability.  During a November 2002 VA examination for his emphysema and hypertension, the Veteran was determined to be unemployable due to his cardiopulmonary dysfunction.  During his November 2009 audiology examination, the examiner stated the Veteran's service-connected bilateral hearing loss did not affect his usual occupation as he was retired.  An August 2010 examination report for his service-connected depression noted his depression would produce a moderate degree of dysfunction in terms of work capacity.  During a more recent July 2013 examination for his depression, the examiner noted that while the Veteran indicated his depressive disorder, tinnitus, and hearing loss are problematic for him, he clearly stated his major barrier to engaging in any kind of physical activity was his COPD, as he requires the use of supplemental oxygen 24 hours a day and his mobility is subsequently limited.  The July 2013 audio examination report noted that the Veteran's hearing loss and tinnitus did not impact his ability to work.

While the Veteran reported during his October 2011 hearing that working on a drilling rig is very dangerous and requires good hearing, the evidence of record overall establishes that the Veteran's nonservice-connected disabilities, rather than his service-connected disabilities, hinder his employment.  Nonservice-connected disabilities are not for consideration in this analysis.  Even the Veteran has asserted that he is unemployable due to his nonservice-connected COPD.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).

For the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 23, 2013 is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss since July 23, 2013 is denied.

Entitlement to a TDIU is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


